       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONYE-D’MITRIA VICKERS-PEARSON,

                              Plaintiff,
                                                         18 Civ. 8610 (KPF)
                       -v.-

CITY OF NEW YORK, and CORRECTION                       OPINION AND ORDER
OFFICER FRANKLIN BROWN,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Tonye-D’Mitria Vickers-Pearson, proceeding pro se, brings a

federal civil rights claim under 42 U.S.C. § 1983 against the City of New York

(the “City”) and Correction Officer Franklin Brown (together with the City,

“Defendants”), stemming from a physical altercation between and among

Vickers-Pearson, then a pre-trial detainee, and two fellow inmates at the

Vernon C. Bain Correctional Center (“VCBC”) on Rikers Island on June 19,

2017. Plaintiff alleges that Brown failed to intervene in a timely manner to

break up a fight and protect Plaintiff from harm, thereby violating Plaintiff’s

due process rights under the Fourteenth Amendment. He also names the City

as a defendant, but does not state a discernible theory of municipal liability.

Presently before the Court is Defendants’ motion for summary judgment as to

all of Plaintiff’s claims. For the reasons that follow, the Court concludes that

Plaintiff has failed to establish a genuine dispute of material fact as to his

claims against Officer Brown and the City. Accordingly, Defendants’ motion for

summary judgment is granted in full.
        Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 2 of 20




                                      BACKGROUND 1

A.     Factual Background

       On June 19, 2017, Plaintiff was a pre-trial detainee at VCBC on Rikers

Island. (Def. 56.1 ¶ 1). While incarcerated at VCBC, Plaintiff was housed in

the general population, not in a segregated housing unit or protective custody.

(Id. at ¶ 2).

       At approximately 10:21 a.m. on June 19, 2017, Plaintiff was being moved

from VCBC’s clinic to his housing area along with 15 other inmates. (Def. 56.1

¶¶ 6-7; Def. Reply Decl., Ex. K). Correction Officer Castil, who is not named as

a defendant in this action, was at the front of the line, and Defendant Brown

was at the back of the line. (Id. at ¶¶ 10-11). Plaintiff was carrying a bag that

he just received from a social worker containing a pair of socks, a pair of

thermal tops, thermal bottoms, a pair of T-shirts, and two pairs of undershorts.

(Id. at ¶ 5). Also among the 16 inmates being escorted were D. DeMory and H.

Soukouna, two general-population inmates whom Plaintiff had never

encountered prior to June 19, 2017. (Id. at ¶¶ 7, 12).


1      The facts stated herein are drawn from Defendants’ Statement of Material Facts
       Pursuant to Local Civil Rule 56.1 (“Def. 56.1” (Dkt. #60)); Plaintiff’s Statement of
       Material Facts Pursuant to Local Civil Rule 56.1 (“Pl. 56.1” (Dkt. #68)); Defendants’
       Response to Plaintiff’s Statement of Material Facts Pursuant to Local Civil Rule 56.1
       (“Def. Resp. 56.1” (Dkt. #80)); the exhibits attached to the Declaration of Stephanie De
       Angelis in Support of Defendants’ Motion for Summary Judgment (“Def. Decl., Ex. [ ]”
       (Dkt. #59)); the exhibits attached to the Declaration of Tonye-D’Mitria Vickers-Pearson
       in Support of Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment (“Pl.
       Decl., Ex. [ ]” (Dkt. #68)); the exhibits attached to the reply Declaration of Stephanie De
       Angelis in Support of Defendants’ Motion for Summary Judgment (“Def. Reply Decl.,
       Ex. [ ]” (Dkt. #79)); the transcript of the deposition of Tonye-D’Mitria Vickers-Pearson
       (“Pl. Dep.” (Def. Decl., Ex. B)); and the transcript of the deposition of Franklin Brown
       (“Brown Dep.” (Def. Decl., Ex. C)). Citations to the parties’ Rule 56.1 statements
       incorporate by reference the documents and deposition testimony cited therein. See
       Local Rule 56.1(d).

                                                2
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 3 of 20




      While the inmates were being moved, Soukouna asked Plaintiff, “…You

Crip?” to which Plaintiff replied, “No, I’m not Crip.” (Def. 56.1 ¶ 14). The

following exchange between Soukouna and Plaintiff ensued:

             Soukouna: “…Oh, you are gay Crip. Give me the bag.”

             Plaintiff: “No.”

             Soukouna: “Give me the bag, you don’t need that. You
             know I got homies over there. I’m going to get whatever
             I want, give me the bag.”

(Id. at ¶ 15). Soukouna reached for Plaintiff’s bag and Plaintiff said “no.” (Id.

at ¶ 16). Plaintiff, Soukouna, DeMory, and an unknown inmate then began a

verbal argument. (Id. at ¶ 19).

      Correction Officer Castil told Plaintiff to come to the front of the line, and

Soukouna and DeMory followed him. (Pl. Dep. 59:24-60:2; Def. 56.1 ¶ 21).

Castil, who was at the head of the movement, put his arms out to separate

Plaintiff from Soukouna and DeMory. (Def. 56.1 ¶ 22; Def. Decl., Ex. E). As

DeMory continued to move toward Plaintiff, Plaintiff lunged at DeMory with

raised fists. (Pl. Decl., Ex. 3; Def. 56.1 ¶ 23; Def. Decl., Ex. H). In response,

DeMory raised his left arm to block Plaintiff. (Def. Decl., Ex. G). Plaintiff

struck DeMory’s face with his left hand and punched the left side of DeMory’s

head and back with his right fist. (Def. 56.1 ¶¶ 25-26). Plaintiff and DeMory

became embroiled in a physical fight, which Soukouna then joined. (Id. at

¶¶ 27-28). Officer Castil unsuccessfully attempted to stop the fight. (Id. at

¶¶ 29-30; Pl. Dep. 60:25-61:1).




                                         3
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 4 of 20




      Before the fight started, Officer Brown was at the back of the line of

inmates that he and Castil were escorting. (Def. 56.1 ¶¶ 9-10). In the

moments leading up to the fight, Brown was waiting for three inmates to leave

the barber shop area and pass through the metal detector so they could catch

up with the rest of the escorted group. (Id. at ¶ 32; Def. Reply Decl., Ex. K). He

was unable to see Plaintiff, DeMory, and Soukouna from this location. (Def.

56.1 ¶ 17; Pl. Dep. 58:10-11). When Brown heard a commotion coming from

the front of the escorted line, he quickly moved to the scene. (Def. 56.1 ¶ 33).

He arrived approximately three seconds after the fight began; he initially gave

verbal commands to “break up the fight” and “stop fighting” (id. at ¶¶ 34, 37),

and very soon thereafter physically intervened in the matter (id. at ¶ 36).

      As Officer Brown tried to separate Plaintiff from the other inmates,

Plaintiff continued to swing at DeMory and Soukouna over Brown’s left arm.

(Def. 56.1 ¶ 38; Def. Reply Decl., Ex. J). Brown restrained Plaintiff at the far

wall and held him there until the fight ended. (Def. 56.1 ¶ 40; Def. Reply Decl.,

Ex. J). Additional officers responded and deployed a chemical agent,

dispersing the inmates involved in the incident. (Pl. Dep. 65:4-6; Brown Dep.

5). Shortly thereafter, Plaintiff was taken to Lincoln Hospital for medical

attention after suffering a seizure. (Def. 56.1 ¶ 42; Pl. Decl., Ex. 4).

B.    Procedural History

      Plaintiff filed the original Complaint in this action on September 19,

2018, naming as Defendants the City of New York and the New York City

Department of Corrections (the “DOC”). (See generally Dkt. #2 (Complaint)).


                                         4
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 5 of 20




By Order dated October 19, 2018, the Court dismissed the claims against the

DOC in accordance with New York law, which requires substitution of the City

for its agencies. (Dkt. #6). The Court also ordered the New York City Law

Department to identify Officer Brown and provide his address for service of

process pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997), and

directed Plaintiff to file an Amended Complaint naming Officer Brown as a

Defendant. (Id.). On November 26, 2018, the City identified Correction Officer

Franklin Brown as the “Officer Brown” named in Plaintiff’s Complaint (Dkt. #9),

and the Court ordered that Brown be added as a Defendant the following day

(Dkt. #10). The City and Brown waived service on December 5, 2018. (Dkt.

#11, 12).

      On December 13, 2018, pursuant to Fed. R. Civ. P. 15(a)(2), Plaintiff filed

an Amended Complaint asserting claims under 42 U.S.C. § 1983, alleging that

Officer Brown had violated his constitutional rights by failing to protect him

from assault by the two other inmates during the June 19, 2017 fight. (See

generally Dkt. #14 (“Amended Complaint”)). Plaintiff alleged that, as a result of

the incident, he suffered extensive physical injuries and psychological trauma

and now must take anti-seizure and anti-anxiety medications to cope with the

symptoms. (Id.). Defendants filed their Answer to the Amended Complaint on

February 4, 2019. (Dkt. #17).

      On January 31, 2020, Defendants filed their motion for summary

judgment and supporting papers. (Dkt. #56, 58-62). The Court received

Plaintiff’s declaration in opposition to Defendants’ motion for summary

                                        5
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 6 of 20




judgment on April 30, 2020. (Dkt. #68). After several delays due to the

COVID-19 pandemic, this motion became fully briefed on August 25, 2020,

when Defendants filed their reply papers in further support of their motion for

summary judgment. (Dkt. #78-81).

                                     DISCUSSION

A.    Standard of Review

      1.     Motions for Summary Judgment Under Federal Rule of Civil
             Procedure 56

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). 2 A fact is “material” if it “might affect the outcome of the suit under the

governing law,” and it is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New

York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson). A court “must resolve

all ambiguities and draw all reasonable inferences in the non-movant’s favor.”




2     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                            6
         Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 7 of 20




Vt. Teddy Bear Co., Inc. v. 1-800 Beargram Co., 373 F.3d 241, 244 (2d Cir.

2004).

      “The moving party bears the initial burden of showing that there is no

genuine dispute as to a material fact.” CILP Assocs., L.P. v. PriceWaterhouse

Coopers LLP, 735 F.3d 114, 123 (2d Cir. 2013) (internal quotation marks and

alteration omitted). If the movant has met its burden to show that no genuine

factual dispute exists, “its opponent must do more than simply show that there

is some metaphysical doubt as to the material facts” and, toward that end,

“must come forward with specific facts showing that there is a genuine issue

for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-

87 (1986) (internal citations and quotation marks omitted). The nonmoving

party may not rely on “mere speculation or conjecture as to the true nature of

the facts to overcome a motion for summary judgment.” Knight v. U.S. Fire Ins.

Co., 804 F.2d 9, 12 (2d Cir. 1986).

      In deciding a motion for summary judgment, “a district court generally

should not weigh evidence or assess the credibility of witnesses.” Rojas v.

Roman Catholic Diocese of Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (internal

quotation marks omitted). However, “reliable objective evidence,” such as a

video recording, “may speak for itself” and negate facts proffered by the parties.

Marcavage v. City of New York, 689 F.3d 98, 110 (2d Cir. 2012); see also Scott

v. Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell two different

stories, one of which is blatantly contradicted by [video evidence], so that no




                                        7
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 8 of 20




reasonable jury could believe it, a court should not adopt that version of the

facts for purposes of ruling on a motion for summary judgment.”).

      2.    Motions for Summary Judgment in Pro Se Cases

      In pro se cases, the court must liberally construe the pro se party’s

pleadings “‘to raise the strongest arguments that they suggest.’” McPherson v.

Coombe, 174 F.3d 276, 280 (2d Cir. 1999) (quoting Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994)).

      This task has been complicated by Plaintiff’s imperfect compliance with

Local Rule 56.1. Under that rule, a movant is required to identify admissible

evidence in support of each factual assertion in his or her Rule 56.1 statement.

See S.D.N.Y. Local Civil Rule 56.1(d) (“Each statement by the movant …

pursuant to Rule 56.1(a) … must be followed by citation to evidence which

would be admissible, set forth as required by Fed. R. Civ. P. 56(c).”).

Conversely, a nonmovant seeking to controvert these factual assertions must

also cite to admissible evidence, and where properly supported facts in a Local

Rule 56.1 statement are denied with only conclusory assertions, the court will

find such facts to be true. See id.; id. at 56.1(c) (“Each numbered paragraph in

the statement of material facts set forth in the statement required to be served

by the moving party will be deemed to be admitted for purposes of the motion

unless specifically controverted by a correspondingly numbered paragraph in

the statement required to be served by the opposing party.”).

      Plaintiff’s Rule 56.1 statement includes numerous assertions that are

unsupported by cited materials and therefore are deemed conclusory and

                                        8
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 9 of 20




insufficient to create a genuine dispute of material fact. See Wali v. One Source

Co., 678 F. Supp. 2d 170, 178 (S.D.N.Y. 2009) (“[T]he Court may not rely solely

on the statement of undisputed facts contained in [a] party’s Rule 56.1

statement; it also must be satisfied that the … party’s assertions are supported

by the record.” (citing Vt. Teddy Bear, 373 F.3d at 244)). “Pro se litigants

are … not excused from meeting the requirements of Local Rule 56.1.” Id.

(citing Vt. Teddy Bear, 373 F.3d at 246). Nevertheless, even where there is

incomplete compliance with the Local Rules, a court retains discretion “to

consider the substance of the plaintiff’s arguments, where actually supported

by evidentiary submissions.” Id. To be fair to all parties, the Court will rely

principally on its own thorough review of the record.

B.    Analysis

      The Court interprets Plaintiff’s pleadings to raise the single claim that

Officer Brown violated his rights under the Due Process Clause of the

Fourteenth Amendment by failing to protect him from physical harm at the

hands of other inmates at VCBC. The Court concludes that Brown is entitled

to summary judgment on that claim because Plaintiff has failed to create a

material dispute of fact as to the lawfulness of Brown’s conduct. To the extent

that Plaintiff’s naming of the City as a Defendant might suggest he intended

also to raise a municipal liability claim, the Court concludes that the City is

entitled to summary judgment because Plaintiff cannot establish either an




                                        9
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 10 of 20




underlying constitutional violation or any municipal policy or custom that

resulted in a constitutional deprivation.

      1.    Plaintiff Has Not Established a Cognizable Failure-to-Protect
            Claim

      In general, “prison officials have a duty to protect prisoners from violence

at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833 (1994)

(quotation marks and internal alteration omitted). A failure-to-protect claim

may rise to the level of a constitutional violation when a prison official displays

“deliberate indifference to a substantial risk of serious harm” to an inmate. Id.

at 836. To establish unconstitutional deliberate indifference in the context of a

failure-to-protect claim, a pretrial detainee must satisfy both prongs of a two-

pronged test. First, the plaintiff must satisfy an “‘objective prong’ showing that

the challenged conditions were sufficiently serious to constitute objective

deprivations of the right to due process.” Darnell v. Pineiro, 849 F.3d 17, 29

(2d Cir. 2017). Second, he must satisfy a “‘mens rea prong’ … showing that the

officer acted with at least deliberate indifference to the challenged conditions.”

Id.

      To meet the requirements of the objective prong, “the inmate must show

that the conditions [of incarceration] … pose an unreasonable risk of serious

damage to his health, which includes the risk of serious damage to physical

and mental soundness.” Darnell, 849 F.3d at 30 (internal quotation marks and

citations omitted). The plaintiff must further demonstrate that the

unreasonable risk was “actual or imminent.” Benjamin v. Fraser, 343 F.3d 35,



                                        10
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 11 of 20




51 (2d Cir. 2003), overruled on other grounds by Caiozzo v. Koreman, 581 F.3d

63 (2d Cir. 2009). In the objective analysis, substantial risk of serious harm

“depends not on the officials’ perception of the risk of harm, but solely on

whether the facts, or at least those genuinely in dispute on a motion for

summary judgment, show that the risk of serious harm was substantial.”

Lewis v. Siwicki, 944 F.3d 427, 431-32 (2d Cir. 2019). 3 Relevant factors

include “the nature of the prison population with whom [the plaintiff] was

incarcerated,” and whether there was specific information ahead of time

suggesting that the plaintiff’s safety was in jeopardy. Id. at 432.

      Here, Plaintiff was housed in the general population of VCBC, as were

DeMory and Soukouna, yet Plaintiff had never met either DeMory or Soukouna

before June 17, 2017. (Def. 56.1 ¶ 12). There is likewise no evidence in the

record that prior to the incident, DeMory, Soukouna, or anyone else detained

at VCBC made threats against Plaintiff. Therefore, any risk of harm would

have had to arise out of the circumstances preceding the fight. Plaintiff

testified that Soukouna demanded that Plaintiff give him the bag of clothing

that Plaintiff had received shortly before the fight, stating: “You know I got

homies over there,” and “I’m going to get whatever I want, give me the bag”; and

that Soukouna then reached for the bag. (Pl. Dep. 54:12-16). Plaintiff refused.

Plaintiff walked to the front of the line and Officer Castil attempted to separate


3     The objective prong of a deliberate indifference claim is analyzed in the same manner
      whether the plaintiff is a pretrial detainee bringing a claim under the Fourteenth
      Amendment Due Process Clause or a convicted prisoner bringing a claim under the
      Eighth Amendment. See Darnell v. Pineiro, 849 F.3d 17, 30 (2d Cir. 2017) (reciting
      standard to establish an objective deprivation under “both the Eighth and Fourteenth
      Amendments”).

                                            11
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 12 of 20




him from Soukouna, DeMory, and a third unnamed inmate. (Def. 56.1 ¶¶ 21-

22). Soukouna and DeMory moved towards Plaintiff, flanking Officer Castil on

both sides. (Id. at ¶ 22; Pl. Decl., Ex. 3).

      Plaintiff asserts in his summary judgment briefing, for the first time, that

when he moved to the front of the line, he told Officer Castil that “he feared for

his safety because the other inmates were ‘Bloods.’” (Pl. 56.1 ¶ 21). If the

Court credits this statement despite Plaintiff’s failure to so testify during his

deposition, it lends some support to Plaintiff’s assertion that Plaintiff was a

target given Soukouna’s identification of Plaintiff as a “Crip.” (See Pl.

Dep. 54:11-12). Officer Castil’s attempt to separate the inmates also indicates

that he perceived a likelihood that the verbal exchange could escalate into a

physical confrontation. (See Pl. Decl., Ex. 3).

      Construing Plaintiff’s allegations liberally, they suggest the possibility of

an imminent risk of harm to Plaintiff from Soukouna, DeMory, and the

unnamed inmate. Video evidence and Plaintiff’s own deposition indisputably

establish that Plaintiff initiated the physical altercation by lunging at DeMory,

but that does not negate the possibility that the other inmates imminently

would have used physical force against Plaintiff.

      However, even if Plaintiff could succeed in establishing the first prong, he

fails on the second. For his Fourteenth Amendment deliberate indifference

claim to be viable, Plaintiff must show that “the defendant-official acted

intentionally to impose the alleged condition, or recklessly failed to act with

reasonable care to mitigate the risk that the condition posed to the pretrial


                                          12
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 13 of 20




detainee even though the defendant-official knew, or should have known, that

the condition posed an excessive risk to health or safety.” Darnell, 849 F.3d at

35. In other words, the mens rea element is defined objectively. Id.

      Plaintiff cannot prevail because he provides no evidence that Officer

Brown knew or should have known about the risk of harm to Plaintiff, let alone

acted either intentionally or recklessly in failing to mitigate that risk. As

discussed above, there were no prior indications that Soukouna, DeMory, or

any other inmate in the escorted line posed a threat to Plaintiff. To the

contrary, this was precisely the sort of surprise altercation that undermines a

deliberate indifference claim. See, e.g., Fernandez v. N.Y.C. Dep’t of Corr.,

No. 08 Civ. 4294 (KMW), 2010 WL 1222017, at *4 (S.D.N.Y. Mar. 29, 2010)

(finding that plaintiff failed to state a claim for deliberate indifference where he

did not plead that “he and [another inmate] were involved in a prior altercation,

that [the other inmate] had previously threatened him, or that there was any

other reason for officers at DOC to be on notice that there was a risk of

altercation between Plaintiff and [the other inmate]”); Zimmerman v. Macomber,

No. 95 Civ. 882 (DAB), 2001 WL 946383, at * 5 (S.D.N.Y. Aug. 21, 2001)

(“Courts routinely deny deliberate indifference claims based upon surprise

attacks.”); Coronado v. Goord, No. 99 Civ. 1674 (RWS), 2000 WL 1372834, at *5

(S.D.N.Y. Sept. 25, 2000) (dismissing complaint where officers were unaware of

earlier attacks on inmate at a prior prison).

      In the moments before the fight began, Officer Brown was at the back of

the line, acting as the trailer officer and waiting for three inmates who lagged

                                         13
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 14 of 20




behind the rest of the group. (Def. 56.1 ¶¶ 9-10, 32; Def. Reply Decl., Ex. K).

He was out of sight of Plaintiff, Soukouna, and DeMory. (Pl. Dep. 54:16-21,

58:10-11). Plaintiff cites to the Use of Force Report Brown filed following the

incident, in which Brown says he observed the “verbal commotion between

several inmates” and gave orders to the inmates to remain silent and in line, to

attempt to create a dispute of fact about Brown’s awareness of the risk before

the physical fight started. (Pl. 56.1 ¶ 20). But this statement is clarified by

Brown’s deposition testimony (see Brown Dep. 4), Plaintiff’s own deposition

testimony (see Pl. Dep. 54:16-21, 58:10-11), and the clear video evidence (see

Def. Reply Decl., Ex. K). The video recording in particular is the sort of

“reliable objective evidence” that “speak[s] for itself” and prevails over

contradictory facts offered by the parties. Marcavage, 689 F.3d at 110.

      Furthermore, the evidence demonstrates that Officer Brown was not

indifferent to the risk of harm to Plaintiff, once he became aware of it. When

Brown recognized that a fight had broken out at the front of the line, he

responded quickly. (Def. 56.1 ¶ 33). He arrived moments after the fight began

and verbally ordered the inmates to stop fighting. (Id. at ¶¶ 34, 37). When

verbal commands did not work, Brown promptly attempted to physically

separate Plaintiff and Soukouna, positioning himself between them as they

tried to strike each other around Brown. (Id. at ¶ 36; Def. Reply Decl., Ex. J).

Brown then pushed and held Plaintiff against the far wall until other officers

deployed a chemical agent to break up the fight. (Brown Dep. 5).




                                         14
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 15 of 20




      On this evidence, no reasonable jury could conclude that Officer Brown

either intentionally or recklessly failed to act with reasonable care to prevent a

known substantial harm to Plaintiff. Cf. Velez v. City of New York, No. 17 Civ.

9871 (GHW), 2019 WL 3495642, at *4 (S.D.N.Y. Aug. 1, 2019) (granting

summary judgment to defendant officer where he was not present until after a

fight had already begun and had no “realistic opportunity to intervene and

prevent the harm”); Vincent v. Sitnewski, 117 F. Supp. 3d 329, 337 (S.D.N.Y.

June 25, 2015) (granting summary judgment to defendant officers where

plaintiff failed to show that they had actual or constructive knowledge of a

threat to plaintiff from other inmates or that they failed to discharge their

responsibilities once they arrived to the scene of a fight); Dublin v. New York

City Law Dep’t, No. 10 Civ. 2971 (LAP), 2012 WL 4471306, at *5-7 (S.D.N.Y.

Sept. 26, 2012) (granting summary judgment to defendants where plaintiff had

no prior interaction with his attackers, a verbal exchange preceding a fight did

not include any threats, and there was no evidence defendant officer knew that

plaintiff faced a threat from his attackers). Thus, Defendant Brown is entitled

to summary judgment on Plaintiff’s failure-to-protect claim.

      2.     Defendant Brown Is Entitled to Qualified Immunity

      Summary judgment is also proper independent of Plaintiff’s failure to

establish a failure-to-protect claim because Officer Brown is entitled to

qualified immunity. “[O]fficers are entitled to qualified immunity under § 1983

unless [i] they violated a federal statutory or constitutional right, and [ii] the

unlawfulness of their conduct was ‘clearly established at the time.’” District of


                                         15
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 16 of 20




Columbia v. Wesby, 138 S. Ct. 577, 589 (2018) (quoting Reichle v. Howards,

566 U.S. 658, 664 (2012)). “Clearly established” means that the law is

“sufficiently clear that every reasonable official would understand that what he

is doing is unlawful.” Id. (internal quotation marks omitted). Unless “existing

law … placed the constitutionality of the officer’s conduct beyond debate,” the

officer is entitled to qualified immunity. Id. (internal quotation marks omitted).

      In the context of this case, “it is clearly established that inmates have the

right to be free from harm inflicted by fellow prisoners and that corrections

officers have an obligation to protect inmates from a known and substantial

risk of serious harm.” Dublin, 2012 WL 4471306, at *7. But for the same

reasons that Plaintiff’s claim against Officer Brown fails on the merits — i.e.,

Brown did not know of a substantial risk of serious harm to Plaintiff and

neither intentionally or recklessly disregarded any such risk — the claim does

not survive qualified immunity analysis. Even if Brown’s conduct were

unlawful (and to reiterate, the Court concludes otherwise), the “only conclusion

a rational jury could reach is that reasonable officers would disagree about the

legality of the [defendant’s] conduct under the circumstances.” Lennon v.

Miller, 66 F.3d 416, 420 (2d Cir. 1995). The evidence is clear that Brown

responded quickly to the escalating situation and physically intervened to

prevent further harm to Plaintiff. This response to an unpredictable altercation

was at least arguably reasonable. Cf. Velez, 2019 WL 3495642, at *5; Dublin,

2012 WL 4471306, at *7.




                                        16
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 17 of 20




      Accordingly, summary judgment in favor of Officer Brown is appropriate

on qualified immunity grounds as well.

      3.     Plaintiff Has Not Raised a Municipal Liability Claim

      Courts must interpret pro se parties’ pleadings to make the strongest

arguments suggested. See McPherson, 174 F.3d at 280. In determining the

claims a pro se party has raised, “the court’s imagination should be limited

only by [Plaintiff’s] factual allegations, not by the legal claims set out in his

pleadings.” Phillips v. Girdich, 408 F.3d 124, 130 (2d Cir. 2005). Thus, if the

facts and evidence Plaintiff has presented could support a municipal liability

claim, the Court will interpret his pleadings to have raised such a claim,

especially in light of his naming the City as a Defendant. But Plaintiff falls

short of meeting this bar.

      In order to state a claim for municipal liability under Monell v.

Department of Social Services, 436 U.S. 658 (1978), a plaintiff must allege that

“the action that is alleged to be unconstitutional implements or executes a

policy statement, ordinance, regulation, or decision officially adopted or

promulgated by [the City’s] officers.” Id. at 690. The City “may be sued for

constitutional deprivations visited pursuant to governmental ‘custom’ even

though such a custom has not received formal approval through the [City’s]

official decisionmaking channels.” Id. at 690-91.

      Variations on Monell claims include failure-to-train and failure-to-

supervise claims, under which the City may be liable for the unconstitutional

conduct of its employees if the failure to train or supervise them adequately

                                         17
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 18 of 20




amounts to “deliberate indifference” to the rights of those with whom the city

employees interact. City of Canton v. Harris, 489 U.S. 378, 388 (1989); Wray v.

City of New York, 490 F.3d 189, 195 (2d Cir. 2007) (citing City of Canton, 489

U.S. at 388). To establish deliberate indifference, a plaintiff must show that:

“(i) a policymaker knows to a moral certainty that city employees will confront a

particular situation; (ii) the situation either presents the employee with a

difficult choice of the sort that training or supervision will make less difficult or

there is a history of employees mishandling the situation; and (iii) the wrong

choice by the city employee will frequently cause the deprivation of a citizen’s

constitutional rights.” Wray, 490 F.3d at 195-96 (internal quotation marks

omitted). To prevail on a failure-to-train claim, a plaintiff must “identify a

specific deficiency in the city’s training program and establish that that

deficiency is ‘closely related to the ultimate injury,’ such that it ‘actually

caused’ the constitutional deprivation.” Amnesty Am. v. Town of W. Hartford,

361 F.3d 113, 129 (2d Cir. 2004) (quoting City of Canton, 489 U.S. at 391).

      Plaintiff’s allegations and the evidence he presents focus solely on Officer

Brown’s conduct in the moment. Plaintiff does not allege in his Amended

Complaint that Brown acted in accordance with a policy or custom that caused

an infringement of Plaintiff’s constitutional rights, or that Brown was

improperly hired, trained, or retained, nor does Plaintiff present any evidence

that suggests that Brown’s alleged failure to protect was the result of an agency

policy or custom. Brown’s choices about how best to conduct and supervise

the inmate movement during which the fight occurred may well have been

                                         18
       Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 19 of 20




guided by institutional protocols and training, but this is just the speculation

of the Court. Plaintiff does not make the case, even on a generous

interpretation of the facts presented and the reasonable inferences to be drawn

therefrom.

      In any event, there can be no municipal liability without an underlying

constitutional violation. See City of Los Angeles v. Heller, 475 U.S. 796, 799

(1986) (“[The City agencies] were sued only because they were thought legally

responsible for [the officer’s] actions; if the latter inflicted no constitutional

injury on respondent, it is inconceivable that petitioners could be liable to

respondent.”); see also Curley v. Village of Suffern, 268 F.3d 65, 71 (2d Cir.

2001) (“[W]e have recognized that a municipality cannot be liable for

inadequate training or supervision when the officers involved in [an incident]

did not violate the plaintiff’s constitutional rights.”). As discussed above,

Plaintiff has failed to establish a material dispute of fact as to whether Officer

Brown was deliberately indifferent to a substantial risk of serious harm to

Plaintiff. Thus, there is no constitutional deprivation from which a Monell

liability claim could stem even if it were properly alleged.




                                          19
Case 1:18-cv-08610-KPF Document 82 Filed 09/24/20 Page 20 of 20
